                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                                3:21-cv-146-RJC-DSC

CARLOS A. VILLANUEVA,                )
                                     )
            Plaintiff,               )
                                     )
vs.                                  )
                                     )                                 ORDER
MUNICIPALITY OF THE STATE OF )
ALASKA, et al.,                      )
                                     )
            Defendants.              )
____________________________________ )

       THIS MATTER is before the Court sua sponte.

       Plaintiff filed a pro se Complaint purporting to proceed under the Court’s federal question

and diversity jurisdiction. (Doc. No. 1). In an Order issued on April 13, 2021, the Court granted

Plaintiff’s Application to proceed in forma pauperis and dismissed the Complaint on initial review

pursuant to 28 U.S.C. § 1915 as frivolous and for failure to state a claim upon which relief can be

granted. (Doc. No. 3). The Court granted Plaintiff the opportunity to amend the Complaint within

30 days and cautioned him that the failure to do so would likely result in this action’s dismissal

without prejudice and without further notice. (Id.).

       Plaintiff failed to amend his Complaint in accordance with the April 13 Order and the time

to do so has expired. Therefore, this action will be dismissed without prejudice. Fed. R. Civ. P.

41(b) (“If the plaintiff fails to prosecute or to comply with these rules or a court order, a defendant

may move to dismiss the action or any claim against it.”); Link v. Wabash R.R. Co., 370 U.S. 626,

631-33 (1962) (although Rule 41(b) does not expressly provide for sua sponte dismissal, a district

court has the inherent power to dismiss a case for lack of prosecution or violation of a court order).


                                                  1
IT IS, THEREFORE, ORDERED that:

1.   This action is DISMISSED without prejudice for Plaintiff’s failure to comply with

     the Court’s April 13, 2021 Order.

2.   The Clerk of this Court is directed to terminate this action.



                                Signed: May 24, 2021




                                       2
